DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated May 27th, 2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [US2014/0136762]. Li teaches data search using bloom filters and NAND based content addressable memory.

Regarding claims 1, 9 and 17, Li teaches an apparatus comprising: 
a storage system comprising a front-end device [Li figure 13, feature 1301 “Host”] and a plurality of storage nodes [Li figure 41, feature 4131 “Storage Blade”], a given storage node of the plurality of storage nodes comprising at least one processor [Li figure 41, feature 4121 “CPU”] and memory [Li figure 13, feature 1303 “buffer”], the front-end device being configured: 
to obtain a write operation [Li paragraph 0083, middle lines “…as data is written in page along word lines…”], the write operation comprising at least a first data page [Li paragraph 100, middle lines “…one page (i.e., 8 KB to 16 KB for a typical design) to be programmed into the CAM NAND memory…”]; 

to compress the first data page [Li paragraph 0129, first lines “…optional compression engine 3815 can be included to compress this data if desired…”]; 
to generate first compression information corresponding to the first data page, the first compression information comprising an indication that the first data page has been compressed [Li paragraph 0129, middle lines “…(When the data is stored in compressed form, prior to generating a signature, the data would be de-compressed so that the hash key or other fingerprint is based on non-compressed data, while the compress form can still be maintained in the main storage area.)…” and “…correspondence is maintained in flash memory of the Flash Metadata maps 3805…”]. The examiner has determined it would have been obvious to include compression information otherwise the system wouldn’t know if the data was compressed or uncompressed before using it there would need to be information telling the system the data was compressed. Also the receiving end would have to know what type of compression was used on the data so as to be able to provide de-compression otherwise the system wouldn’t function properly with a system that is unaware of compressed data.
to provide the generated content-based signature, the compressed first data page and the first compression information to the given storage node [Li paragraph 0103, middle lines “…The data can be supplied to the NAND section 1605 to be stored for analyzing and then to the main storage section 1603, allowing for in-line analysis if .

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [US2014/0136762] in view of Chhabra et al. [US2017/0185529]. Li teaches data search using bloom filters and NAND based content addressable memory. Chhabra teaches techniques for data storage protection and integrity checking.

Regarding claims 2 and 10, as per claim 1, Li teaches the write operation comprises a plurality of data pages [Li paragraph 0083, middle lines “…as data is written in page along word lines…”], the plurality of data pages comprising the first data page and at least one partial data page [Li paragraph 0053, first lines “…When writing in the keys, these will be typically written on a page by page basis, although in memories that allow it, partial page programming can be used to write part of the keys, with more added later. Such partial page programming is typically more limited for multi-states implementations than in binary blocks…”]; and 
Li fails to explicitly teach the front-end device is further configured to provide the at least one partial data page to the given storage node uncompressed.
However, Chhabra does teach the front-end device is further configured to provide the at least one partial data page to the given storage node uncompressed 
Li and Chhabra are analogous arts in that they both deal with data storage operations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s storage system with Chhabra’s selective compression for the benefit of using compression to lower the reductions in performance when using encryption [Chhabra paragraph 0012, .

Allowable Subject Matter
Claims 3-8, 11-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ERIC CARDWELL/Primary Examiner, Art Unit 2139